ANTOON, C.J.
Gary Wheeler appeals his sentence which was imposed by the trial court after he pled guilty to violating his probation. At sentencing, the trial court ordered that Mr. Wheeler was to receive credit for the time he served under his original sentence stating that “[t]he Department of Corrections will apply that credit.” The trial court then directed the Department of Corrections to calculate and apply that credit. Mr. Wheeler’s sentencing documents properly reflect this ruling. Accordingly, we affirm because the trial court’s ruling was not erroneous. See Fla. R.Crim. P. 3.986(d). Cf. Williams v. State, 727 So.2d 1095 (Fla. 5th DCA 1999); Cosgrave v. State, 656 So.2d 281 (Fla. 5th DCA 1995); Bacon v. State, 647 So.2d 332 (Fla. 5th DCA 1994).
AFFIRMED.
GRIFFIN, J., concurs.
HARRIS, J., dissents with opinion.